                                                                                Case 2:19-cv-01043-RFB-DJA Document 49
                                                                                                                    48 Filed 04/17/20
                                                                                                                             04/16/20 Page 1 of 3



                                                                              TREVOR J. HATFIELD, ESQ
                                                                            1 Nevada Bar No. 7373
                                                                            2 HATFIELD & ASSOCIATES, LTD.
                                                                              703 S. Eighth Street
                                                                            3 Las Vegas, Nevada 89101
                                                                              Telephone: (702) 388-4469
                                                                            4 Facsimile: (702) 386-9825
                                                                            5 Email: thatfield@hatfieldlawassociates.com
                                                                              Attorneys for Plaintiff
                                                                            6
                                                                                                        UNITED STATES DISTRICT COURT
                                                                            7
                                                                                                               DISTRICT OF NEVADA
                                                                            8
                                                                                                                         CASE NO: 2:19-cv-01043-RFB-DJA
                                                                            9 BRENT BECKER,
                                                                           10                  Plaintiff,                       STIPULATION AND [PROPOSED] ORDER
                                                                                                                                 TO EXTEND TIME FOR PLAINTIFF TO
                              703 S.8th Street * Las Vegas, Nevada 89101




                                                                           11
HATFIELD & ASSOCIATES, LTD.




                                                                                        vs.                                     REPLY TO DEFENDANTS’ OPPOSITIONS
                                                                           12                                                    TO PLAINTIFF’S MOTION FOR LEAVE
                                                                                                                                     TO FILE SECOND AMENDED
                                       Telephone (702) 388-4469




                                                                           13    CAESARS ENTERTAINMENT,
                                                                                 CULINARY UNION LOCAL 226, DOES I-                          COMPLAINT
                                                                                 X, inclusive and ROE CORP XI-XX,                           (First Request)
                                                                           14
                                                                                 inclusive,
                                                                           15
                                                                                               Defendants.
                                                                           16
                                                                           17          COMES NOW, Plaintiff Brent Becker (“Plaintiff”), and Defendant Caesars
                                                                           18
                                                                                Entertainment (“Defendant Caesars”) and Defendant Culinary Union Local 226 (“Defendant
                                                                           19
                                                                                Union”) by and through their respective Counsel, hereby stipulate and agree to extend the time
                                                                           20
                                                                           21 for Plaintiff to Reply to Defendant Caesars and Defendant Union’s respective Oppositions to
                                                                           22 Plaintiff’s Motion for Leave to File Second Amended Complaint pursuant to Fed. R. Civ. P.
                                                                           23 15(a) and LR 11 15-1 (ECF #40).
                                                                           24
                                                                                       Accordingly, Plaintiff shall have up to and including April 20, 2020, to reply to
                                                                           25
                                                                                Defendant Caesars’ Opposition to Plaintiff’s Motion for Leave to File Amended Complaint
                                                                           26
                                                                           27 (ECF #42) and Defendant Union’s Opposition to Plaintiff’s Motion for Leave to File Amended
                                                                           28 Complaint (ECF #43).
                                                                              Case 2:19-cv-01043-RFB-DJA Document 49
                                                                                                                  48 Filed 04/17/20
                                                                                                                           04/16/20 Page 2 of 3



                                                                                     This extension is requested due to Plaintiff’s counsel having a need for additional time
                                                                          1
                                                                          2 and Defendants have courteously granted this extension of time to file Plaintiff’s replies.
                                                                          3 DATED: April 15, 2020                                 DATED: April 15, 2020
                                                                          4 HATFIELD & ASSOCIATES, LTD.                           FENNEMORE CRAIG, P.C.
                                                                          5
                                                                               /s/ Trevor J. Hatfield                                    /s/ Shannon S. Pierce
                                                                          6 By: _____________________________                     By:
                                                                            Trevor J. Hatfield, Esq. (SBN #7373)                  Shannon S. Pierce, Esq. (SBN #12471)
                                                                          7 703 South Eighth Street                               Wade Beavers, Esq. (SBN #13451)
                                                                          8 Las Vegas, Nevada 89101                               300 E. Second Street, Suite 1510
                                                                            (702) 388-4469 Tel.                                   Reno, Nevada 89501
                                                                          9 (702) 386-9825 Fax                                    (775) 788-2200 Tel.
                                                                            thatfield@hatfieldlawassociates.com                   (775) 786-1177
                                                                         10 Attorney for Plaintiff                                spierce@fclaw.com; wbeavers@fclaw.com
                                                                         11                                                       Attorneys for Defendant Caesars
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                                                                                  Entertainment Corporation
                                                                         12
                                      Telephone (702) 388-4469




                                                                              DATED: April 15, 2020
                                                                         13
                                                                         14 McCRACKEN, STEMERMAN & HOLSBERRY
                                                                         15          /s/Kimberley C. Weber
                                                                            By:
                                                                         16 Sarah Grossman-Swenson, Esq. (SBN #11979)
                                                                         17 Kimberley C. Weber, Esq. (SBN #14434)
                                                                            1630 S. Commerce Street, Suite A-1
                                                                         18 Las Vegas, Nevada 89102
                                                                            (702) 386-5107 Tel.
                                                                         19 (702) 386-9848 Fax
                                                                         20 sgs@msh.law; kweber@msh.law
                                                                            Attorneys for Culinary Workers Local 226
                                                                         21
                                                                         22
                                                                         23
                                                                         24                                               ORDER
                                                                         25 IT IS SO ORDERED.
                                                                         26                                               _________________________________________
                                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                                         27
                                                                         28                                                        April 17, 2020
                                                                                                                          Dated: ___________________________________
                                                                                                                          Case No. 2:19-cv-01043-RFB-DJA

                                                                                                                       -2-
                                                                              Case 2:19-cv-01043-RFB-DJA Document 49
                                                                                                                  48 Filed 04/17/20
                                                                                                                           04/16/20 Page 3 of 3




                                                                          1
                                                                                                              CERTIFICATE OF SERVICE
                                                                          2
                                                                          3          I HEREBY CERTIFY that on the 16th day of April, 2020, I filed and served the foregoing

                                                                          4 STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME FOR PLAINTIFF TO
                                                                          5
                                                                              REPLY TO DEFENDANTS’ OPPOSITIONS TO PLAINTIFF’S MOTION FOR LEAVE
                                                                          6
                                                                              TO FILE SECOND AMENDED COMPLAINT (First Request) with the Clerk of the Court
                                                                          7
                                                                              using the ECF system which served the parties hereto electronically.
                                                                          8
                                                                          9 DATED: April 16, 2020                                 /s/ Freda P. Brazier
                                                                                                                          By:
                                                                         10                                                       An employee of Hatfield & Associates, Ltd.
                                                                         11
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                         12
                                      Telephone (702) 388-4469




                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28



                                                                                                                       -3-
